                                                             FILED
Case 6:20-cr-00199-ADA Document 3 Filed 12/08/20 Page 1 of 1

                                                       December 08, 2020
                                                      CLERK, U.S. DISTRICT COURT
                                                      WESTERN DISTRICT OF TEXAS

                                                                     lad
                                                   BY: ________________________________
                                                                           DEPUTY




                                                  6:20-cr-000199
